Detailed Action
Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election /Restriction
Applicant's election with traverse of species I in the reply filed on 05/11/2022 is acknowledged. The traversal is  based on the Applicant amendment to the claims, and  
 base on  the ground(s) that  the claims as amended represent a single inventive concept and does not place a burden on the Examiner with respect to performing an adequate search. The Applicant argument is  persuasive, the restriction has been withdrawn and the claims 15-20 are rejoined

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 in lines 3-4  recite “the at least one local reception coil element has at least a length of a mandrin of the vascular access device plus 5 mm parallel to a projection of the mandrin onto the skin of the patient.” Emphasis is added by Examiner. It is not clear how the at least one local reception coil element plus 5 mm parallel to a projection of the mandrin onto the skin of the patient. The term  parallel is employed to describe when two or more planes, lines or surfaces are parallel. The term plus 5mm parallel make the claim unclear, since the claim fails to describe clearly the two parallel surfaces. 
Said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claims are rendered indefinite.
A possible amendment could be describing  the two parallel  surfaces  and indicating the distance between the two parallel surfaces.

Claim 18 in lines3-4  recite “the at least one local reception coil element has a penetration depth of a mandrin of the vascular access device plus 15 mm perpendicular to the skin  of the patient.” Emphasis is added by Examiner. It is not clear how the at least one local reception coil element has a penetration depth of a mandrin of the vascular access device plus 15 mm perpendicular to the skin  of the patient. The term  perpendicular  used to describe two or more planes, lines or surfaces are perpendicular (orthogonal). Thus, term “plus 15mm perpendicular to the skin”  make the claim un clear, since the claim fails to describe clearly  two perpendicular surfaces. Said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is  rendered indefinite. 
A possible amendment could be describing  the two perpendicular are surface  and indicating the distance between the two perpendicular surfaces.

Claim Rejections - 35 USC § 103
        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, and 6-9, and 15 are rejected   under 35 U.S.C. 103 as being unpatentable over 
Greenberg et al., (hereafter Greenberg), US 6551284 B1, published  on April 22, 2003 in view of  Lichtenstein et al., (hereafter Lichtenstein), US 20070265690 A1, published on November 15, 2007.

Regarding claim 1, Greenberg teaches A vascular access device (VAD) (Fig.1, Abstract, vascular catheter assembly disclosed), comprising: 
a vascular cannula including a catheter portion configured for insertion into a blood vessel of a patient (Claims 1 and 7, col. 4 lines 39-45, the assembly comprising a cannula a hub component having a longitudinal axis and a distal end. The cannula extending axially from the distal end of the hub component, wherein the cannula comprises a vascular catheter for insertion into a blood vessel); and 
a fixing portion configured fix the vascular cannula to skin of the patient (Abstract, Col.3 lines 4-11, , an adhesive material directly on the undersurface 14 of the catheter hub 16 or by applying a substrate having adhesive coated surfaces, i.e., double sided tape, to the undersurface 14 of the catheter hub 16 so that one of the adhesive surfaces can be exposed for adhesion to the skin);
However, it is noted that Greenberg does not specifically teaches “wherein at least one of the fixing portions and/or a plaster used to fix the fixing portion to the skin of the patient includes at least one local reception coil element configured to receive magnetic resonance signals from a magnetic resonance device during a magnetic resonance imaging operation”
On the other hand Lichtenstein teaches at least one of the fixing portion used to fix the fixing portion to the skin of the patient includes at least one local reception coil element configured to receive magnetic resonance signals from a magnetic resonance device during a magnetic resonance imaging operation (Figs.1 and 2,  [0033]-[0034],[0036],[0040],[0047],  location pads 34, which are fixed to the patient's body, where each location pad 34 comprise two orthogonal field generating coils,  the coils  receives  magnetic fields  generated by  field generating coils of a signal generator unit 38. The magnetic fields received by location pads 34 cause the resonant circuit fitted into each of tool 24 and implants 26 to have a certain resonance frequency during the magnetic position tracking process.  The one local reception coil element corresponds to the two orthogonal field generating coils or the reception coil 64  of the tracker 40 remotely connected to location pads 34. In addition Lichtenstein teaches similar transponders can be coupled to a catheter, an endoscope, a medical or surgical tool, or to any other suitable tracked object (see. [0036]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a location pad device 34 designed to  generate magnetic fields using a magnetic coil taught by Lichtenstein (see [0045]) into a vascular catheter taught by Greenberg  (see col.4 lines 33-37 and Fig.2 claim 8)
The suggestion/motivation for doing so would have been to allow user of Greenberg to track perfectly the movement of the catheter in the vascular system  by using a magnetic field generated by the coil (see Lichtenstein:[0032], Greenberg: calim8). Specifically based on the screen display (Lichtenstein:Fig.2 unit 32) the catheter can be advanced, using known guiding movements, such as, for example, bending the catheter tip in a desired direction, through the vascular system to a desired point. 

Regarding claim 2, Greenberg teaches at least one wing included in the fixing portion (Abstract, Col.3 lines 4-11, As illustrated, an adhesive layer 12 is provided on the undersurface 14 of the hub 16 of an intravascular catheter 18. For stability and to improve adhesion, the undersurface 14 of the hub 16, including the wings 16a and 16b, is preferably generally flat).
However, it is noted that Greenberg does not specifically teach “the at least one local reception coil element is positioned on or integrated into 
On the other hand Lichtenstein teaches  the at least one local reception coil element is positioned on the fixing portion (as discussed above  the location pads 34, which are fixed to the patient's body, and each location pad 34 comprise two orthogonal field generating coils, wherein the   location pads 34 are fixed to the patient's body. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a location pad device 34 designed to  generate magnetic fields using a magnetic coil taught by Lichtenstein (see [0045]) into a vascular catheter taught by Greenberg  (see col.4 lines 33-37 and Fig.2 claim 8)
The suggestion/motivation for doing so would have been to allow user of Greenberg to track perfectly the movement of the catheter in the vascular system  by using a magnetic field generated by the coil (see Lichtenstein:[0032], Greenberg: calim8). Specifically based on the screen display (Lichtenstein:Fig.2 unit 32) the catheter can be advanced, using known guiding movements, such as, for example, bending the catheter tip in a desired direction, through the vascular system to a desired point. 


Regarding claim 6, Lichtenstein teaches  at least one connecting device having a cable coupled to the at least one local reception coil element ( Fig.1 [0033],  as discussed above the signal generator unit 38 that includes  magnetic field generating coils and location pad 34  that include  two orthogonal field generating coils are connected by wires as shown in Fig. 1, although a wireless connection is also feasible)   

Regarding claim 7, Lichtenstein teaches the at least one local reception coil element includes at least one of a pre-amplifier ([0047], a reception coil 64, receives the signal produced by transponder 46 in response to the probe signal. The received signal is amplified by a receive amplifier 66 to produce a receiver output).  

Regarding claim 8, Lichtenstein teaches  the at least one local reception coil element is configured to inductively couple to at least one of an external body coil and/or an external local coil ([0033], A signal generator unit 38 generates drive signals that drive the field generators, typically comprising field generating coils, in location pads 34. The location pads are typically connected by wires to unit 38).  

Regarding claim 9, Lichtenstein teaches  the at least one local reception coil element comprises a self-resonant circuit ([0043], transponder 46 comprises a resonant circuit 48, which is configured to change its resonance frequency in response to the ambient magnetic field.).  

Claim 15 is rejected the same as claim 1 except claim 15 is directed to a method claim. 

Claims 3 and 4 are rejected   under 35 U.S.C. 103 as being unpatentable over Greenberg, US 6551284 B1, Lichtenstein), US 20070265690 A1, as applied to claim 1 above, further in view of Rankin et al., (hereafter Rankin), US 20170290617 A1, published Oct. 12, 2017.

Regarding claim 3, Lichtenstein teaches  the at least one local reception coil element and  at least   one of the plaster  (as discussed in claim 1 above  the location pads 34 are fixed to the patient's body, where each location pad 34  circuit includes  two orthogonal field generating coils. The fixing portion or a plaster corresponds to the pads),
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a location pad device 34 designed to  generate magnetic fields using a magnetic coil taught by Lichtenstein (see [0045])into a vascular catheter taught by Greenberg  (see col.4 lines 33-37, fig.2 claim 8)
The suggestion/motivation for doing so would have been to allow user of Greenberg to track perfectly the movement of the catheter in the vascular system  by using a magnetic field generated by the coil (see Lichtenstein:[0032], Greenberg: calim8). Specifically based on the screen display (Lichtenstein:fig.2 unit 32) the catheter can be advanced, using known guiding movements, such as, for example, bending the catheter tip in a desired direction, through the vascular system to a desired point. 
However , it is noted that Lichtenstein does not  specifically teach “ the at least one local reception coil element is printed onto at least   one of the plaster.” 
On the other hand,  Rankin teaches the at least one local reception coil element is printed onto at least   one of the plaster([0025],  the catheter of any of Examples 16-19, wherein the at least one coil is a flat coil of a flexible printed circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coil  in a well-known  and broadly used flexible printed circuit taught by Rankin into modified Greenberg.  
The suggestion/motivation for doing so would have been to allow user of Greenberg to utilize a circuit which can be arranged arbitrarily by bending  and folding freely according to a space layout requirement inside  a limited space in a human body. Further high wiring density, light weight, thin thickness  properties of the bending  circuit make the circuit an excellent  candidate for inserting inside a human body.  


Regarding claim 4 ,  Greenberg teaches at least one wing included in the fixing portion (Abstract, Col.3 lines 4-11, as discussed in calim3 above, and the adhesive layer 12 is provided on the undersurface 14 of the hub 16 of the  intravascular catheter 18. For stability and to improve adhesion, the undersurface 14 of the hub 16, including the wings 16a and 16b, is preferably generally flat).
However, it is noted that Greenberg does not specifically teach “the at least one local reception coil element is positioned on or integrated into at least one wing included in the fixing portion” although Greenberg teaches wing included in the fixing portion
On the other hand, Lichtenstein teaches  the at least one local reception coil element is positioned on the fixing portion (as discussed above  in claim 1 above,  the location pads 34, which are fixed to the patient's body, and each location pad 34 comprise two orthogonal field generating coils, wherein the   location pads 34 are fixed to the patient's body)
However, it is noted that  modified Greenberg does not specifically teaches “local reception coil element is provided on a flexible circuit board” 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a location pad device 34 designed to  generate magnetic fields using a magnetic coil taught by Lichtenstein (see [0045])into a vascular catheter taught by Greenberg  (see col.4 lines 33-37, fig.2 claim 8)
The suggestion/motivation for doing so would have been to allow user of Greenberg to track perfectly the movement of the catheter in the vascular system  by using a magnetic field generated by the coil (see Lichtenstein:[0032], Greenberg: calim8). Specifically based on the screen display (Lichtenstein:fig.2 unit 32) the catheter can be advanced, using known guiding movements, such as, for example, bending the catheter tip in a desired direction, through the vascular system to a desired point. 
On the other hand  Rankin teaches local reception coil element is provided on a flexible circuit board ([0025],  the catheter of any of Examples 16-19, wherein the at least one coil is a flat coil of a flexible printed circuit)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coil  in a well-known  and broadly used flexible printed circuit taught by Rankin into modified Greenberg.  
The suggestion/motivation for doing so would have been to allow user of Greenberg to utilize a circuit which can be arranged arbitrarily by bending  and folding freely according to a space layout requirement inside  a limited space in a human body. Further high wiring density, light weight, thin thickness  properties of the bending  circuit make the circuit an excellent  candidate for inserting inside a human body.  

Claim 5 is rejected   under 35 U.S.C. 103 as being unpatentable over Greenberg, US 6551284 B1; Lichtenstein, US 20070265690 A1, as applied to claims 1 and 15 above,, further in view of  Urich; Rex W(hereafter Urich), US 6258066 B1, published on July 10, 2001. 

Regarding claim 5, while modified Greenberg teaches the limitation of claim 1, fails to teach the limitation of claim 5.
On the other hand Urich teaches the VAD is configured for one-time use (col.5 lines 42-47, new intravenous catheter stabilizing device comprising a disposable catheter assembly, wherein the catheter attachment assembly includes a catheter assembly having a hub portion and a needle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a disposable catheter assembly taught by Urich into a vascular catheter taught by  Greenberg. 
The suggestion/motivation for doing so would have been to  minimize a cost of cleaning catheter assembly, since cleaning medical equipment  such as catheter is more expensive and time-consuming process.  

Claims 10-12, 17, 19, and 20 are rejected   under 35 U.S.C. 103 as being unpatentable over Greenberg, US 6551284 B1; Lichtenstein, US 20070265690 A1, as applied to claims 1 and 15 above, further in view of Darnell et al. (hereafter Darnell), US 20160116556 A1, published  April 28, 2016.

Regarding claim 10,   Lichtenstein teaches the at least one local reception coil element; the magnetic resonance imaging operation ([0033], as discuss in claim 1 above Lichtenstein teaches  A signal generator unit 38 generates drive signals that drive the field generators, typically comprising field generating coils, in location pads 34. The field generating coils generate magnetic fields)
            however, it is noted that  combination of Greenberg and Lichtenstein does not specifically teach “ the  at least one local reception coil element comprises at least one detuning element configured to detune the at least one local reception coil element during a transmitting phase of the magnetic resonance imaging operation”
On the other hand,  Darnell teaches the  at least one local reception coil element comprises at least one detuning element configured to detune the at least one local reception coil element during a transmitting phase of the magnetic resonance imaging operation ([0002][0023], [0044] An RF coil assembly for a Magnetic Resonance Imaging (MRI) system. The  system includes actively detuning the RF coil elements using a respective detuning circuit with a detuning inductor, an RF blocking capacitor and a PIN diode.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a well-known  detuning circuit taught by Darnell into modified Greenberg.  
The suggestion/motivation for doing so would have been to allow user of Greenberg to decouple  the antenna 60 that comprising transmission coil or any other suitable antenna taught by Lichtenstein (see [0047]) from the surrounding electromagnetic field.  Thus,  protect the resonance circuit from unwanted interference signal come from the  antennae. It is  well-known that is detuning circuit is designed  to decouple an antenna from the surrounding by crating high impedance to the current flowing in the antenna loop. 

Regarding claim 11, Darnell teaches the at least one detuning element comprises at least one diode configured to conduct upon induction of a predefined voltage into the at least one local reception coil element ( [0023], [0044], [0065], The active detuning can be carried out by forward biasing the PIN diode so that RF current flows into the detuning circuit which detunes the coil element.  FIG. 5A illustrated with exemplary gate voltage and control lines for switches).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a well-known  detuning circuit taught by Darnell into modified Greenberg.  
The suggestion/motivation for doing so would have been to allow user of Greenberg to decouple  the antenna 60 that comprising transmission coil or any other suitable antenna taught by Lichtenstein (see [0047]) from the surrounding electromagnetic field.  Thus,  protect the resonance circuit from unwanted interference signal come from the  antennae. It is  well-known that is detuning circuit is designed  to decouple an antenna from the surrounding by crating high impedance to the current flowing in the antenna loop. 

Regarding claim 12, Darnell teaches the  at least one local reception coil element includes a loop having a diameter with a range between 2cm and 5cm([0153], the width/length or diameter (average) of the RF coil element 10 can be any suitable size, typically between about 1 mm to about 30 cm and any value therebetween, such as between about 10 mm to about 15 cm, including about 1 cm, about 2 cm, about 3 cm, about 4 cm, about 5 cm, about 6 cm, about 7 cm, about 8 cm, about 9 cm and about 10 cm.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a method of selecting a suitable size coil from a wide range of  coils taught by Darnell into modified Greenberg.  
The suggestion/motivation for doing so would have been to allow user of Greenberg to generate an optimal electromagnetic  filed by selecting  a coil with a right  size from a wide range of  coils. 

Regarding claim 17, Darnell teaches the wherein a body region from which the magnetic resonance signals are received by the at least one local reception coil element has at least a length of 25 mm along the skin of the patient ([0153], the width/length or diameter (average) of the RF coil element 10 can be any suitable size, typically between about 1 mm to about 30 cm and any value therebetween, such as between about 10 mm to about 15 cm, including about 1 cm, about 2 cm, about 3 cm, about 4 cm, about 5 cm, about 6 cm, about 7 cm, about 8 cm, about 9 cm and about 10 cm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a method of selecting a suitable size coil from a wide range of  coils taught by Darnell into modified Greenberg.  
The suggestion/motivation for doing so would have been to allow user of Greenberg to generate an optimal electromagnetic  filed by selecting  a coil with a right  size from a wide range of  coils. 
Claim 19 is rejected the same as claim 10 except claim 19 is directed to a method claim.
Claim 20 is rejected the same as claim 11 except claim 20 is directed to a method claim.

Claims 13-14 are rejected   under 35 U.S.C. 103 as being unpatentable over Greenberg, US 6551284 B1; Lichtenstein, US 20070265690 A1, as applied to claim 1 above, further in view of TSUKAMOTO HIDEK et al. (hereafter TSUKAMOTO), JP 4130495B2, published on 08/06/2008.

            Regarding claim 13, while modified Greenberg teaches the limitation of claim 1, fails to teach the limitation of claim 13.
On the other hand TSUKAMOTO teaches a mandrin ( [0028], TSUKAMOTO teaches a stylet, wherein the stylet is inserted into the lumen communicating with the fixing member. Mandrin corresponds to  the stylet).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to insert  a well-known  stylet (i.e. a mandrin) taught by TSUKAMOTO into a vascular catheter taught by  Greenberg. 
The suggestion/motivation for doing so would have been to preserve the shape of the  flexible 
catheter give firmness while passing through a hollow tubular structure. A mandrin  or stylet is  defined as a metal guide for flexible catheters

Regarding claim 14, TSUKAMOTO teaches  the mandrin comprises a wing having an additional local reception coil element([0031]-[0034] The indwelling catheter 2 may be provided with a stylet insertion lumen 5 for facilitating insertion of the indwelling catheter 2 into the lumen or the lumen 15 of the catheter holding tube 3., The coiled member 12 and the indwelling catheter 2 are extended through the stylet .  The Catheter holding tube 3 has  cross shape and a wing shape flange portion 6).
Claim 16 is rejected   under 35 U.S.C. 103 as being unpatentable over Greenberg, US 6551284 B1; Lichtenstein, US 20070265690 A1, as applied to claim 15 above, further in view of  SATO; Masatoshi(hereafter SATO), US 20130325038 A1, published on 12/05/2013. 

 Regarding claim 16 , Lichtenstein teaches wherein a body region from which the magnetic resonance signals are received by the at least one local reception coil element (as we discuss above in claim 1 Lichtenstein teaches field generating coils)
However Lichtenstein does not specifically “the at least one local reception coil element  has at least a length of a mandrin of the vascular access device plus 5 mm parallel to a projection of the mandrin onto the skin  of the patient”,   
On the other hand SATO teaches the at least one local reception coil element  has at least a length of a mandrin of the vascular access device plus 5 mm parallel to a projection of the mandrin onto the skin  of the patient( [0008], an implant formed of a coil-shaped metal wire into a body includes a long shaft member having a lumen extending along its own longitudinal axis such that the implant is disposed in a stretched state and an opening formed by communicating with the lumen, a stylet (i.e., a mandrin)installed in the lumen so as to be movable in the lumen in a direction parallel with the longitudinal axis in order to push the implant out of the long shaft member)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach  a stretchable coil-shaped metal wire to move a stylet installed in the lumen  in a direction parallel with the longitudinal axis of coil-shaped metal wire. 
The suggestion/motivation for doing so would have been to allow user of Greenberg to guide the implement of the stylet by stretching the coil-shaped metal wire at desired location. Thus, help user of  Greenberg to determine the precise location of the stylet inside the vascular catheter. 

Claims 18 is rejected   under 35 U.S.C. 103 as being unpatentable over Greenberg, US 6551284 B1; Lichtenstein, US 20070265690 A1, as applied to claim 15 above, further in view of VILSMEIER et al. (hereafter VILSMEIER), Vilsmeier, Stefan US 20030114778 A1, published on July 19, 2003.

Regarding claim 18 , Lichtenstein teaches a body region from which the magnetic resonance signals are received by the at least one local reception coil element (as discussed in claim 1 above, Lichtenstein teaches location pads 34, which are fixed to the patient's body, where each location pad 34 comprise two orthogonal field generating coils,  the coils  receives  magnetic fields  generated by  field generating coils of a signal generator unit 38 )
However, it is noted that  Lichtenstein does not specifically teach “the at least one local reception coil element has a penetration depth of a mandrin of the vascular access device plus 15 mm perpendicular to the skin of the patient.”
On the other hand  VILSMEIER teaches the at least one local reception coil element has a penetration depth of a mandrin of the vascular access device plus 15 mm perpendicular to the skin of the patient( Fig.1, Description section, paragraphs 9-10 and 20, Figure 1 a schematic representation of an inventive device with catheter and inserted, magnet-tracking navigable stylet (i.e., a mandrin) . The arrangement of a coil on the stylet tip enables a very precise one Detect the depth of penetration and the direction(angle) of penetration when the other coil is relatively far from it is positioned away from the pointed end of the stylet. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of determining penetration angle as well determine the depth of penetration  taught by VILSMEIER into modified Greenberg
The suggestion/motivation for doing so would have been to allow user of Greenberg to secure tracking of a magnetic signal generated by small coils. And also allow user of Greenberg to prevent the magnetics signal lost due to  rotation of the stylet or the catheter tube around the longitudinal axis(see Description section, paragraphs 9-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793